 ELECTRICAL WORKERS LOCAL UNION NO
. 34
 357 NLRB No. 45 
401
International Brotherhood
 of Electrical Workers, 
Local Union No. 34, AFLŒCIO and Internation-
al Brotherhood of Electrical Workers, AFLŒ
CIO and
 John Lugo.  
Cases 13ŒCBŒ018961 and 
13ŒCBŒ018962 
August 10, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER, PEARCE, AND 
HAYES On December 19, 2008, Administrative Law Judge 
William G. Kocol issued the attached decision.  The Re-
spondents, International Brotherhood of Electrical Work-
ers Local 34 (Local 34), an
d International Brotherhood 
of Electrical Workers (IBEW or the International), and 
the Charging Party, John Lugo, filed exceptions and sup-

porting, responding, and reply briefs, and the General 
Counsel filed a responding brief.
1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs, and has decided to 

affirm the judge™s rulings, findings, and conclusions only 
to the extent consistent with this Decision and Order. 
We agree with the 
judge that Local 34 violated its duty 
of fair representation and Section 8(b)(1)(A) of the Act 
by maintaining and enforcing a requirement that non-
member employees represented by the Union renew an-

nually their objections filed under 
Communications 
Workers v. Beck.
2  In this respect, we find that the case is 
governed by 
Machinists Local Lodge 2777
 (L-3 Commu-
nications)
, 355 NLRB 1076 (2010), which issued after 
the judge™s decision. We find, however, that the judge 
erred in dismissing the complaint, sua sponte, with re-
spect to IBEW.  Contrary to
 the judge, we find that 
IBEW is jointly liable for the violation. We address these 

two issues in turn. 
I.  THE ANNUAL RENEWAL REQUIREMENT
 After setting out the material facts and the parties™ ar-
guments, we explain why the annual renewal require-
ment here was unlawful. 
A. In nearly all material respects, the Unions™ 
Beck
 objec-
tion procedure is similar to that at issue in 
L-3.  Repre-
sented employees are obligated
 to pay dues (or agency 
fees) to their local unions pursuant to the union-security 
                                                 1 Pursuant to 
Reliant Energy
,,  333399  NNLLRRBB  6666 (2003),
 we have accept-
ed both Lugo™s postbrief letter calli
ng our attention to recent case au-
thority and the Unions™ letter response. 
2 487 U.S. 735 (1988). 
provisions in the locals™ re
spective collective-bargaining 
agreements.  Full dues include $11 per month for the 
International and an additional amount for the local. 
Pursuant to 
Beck
, the Unions have a procedureŠ
established by the International, and binding on IBEW 
local unionsŠfor nonmember represented employees to 
object to the spending of their dues money for any pur-

pose unrelated to collective bargaining or contract ad-
ministration.  Employees who send timely written objec-
tions to the International receive a proportional reduction 

of their dues.  The procedure requires objectors to renew 
their objections annually w
ith IBEW each November in 
order for the objection to rema
in effective for the follow-
ing calendar year. 
The International publishes an annual notice of 
Beck rights, including the annual November renewal obliga-
tion, in its October newspaper, which is mailed to all 
members and nonmembers who pay dues or fees.  Locals 

provide the same information to new hires at the time 
they become part of a bargaining unit.
3  The International 
informs each local of all objections and timely renewals 

it receives from the local™s juri
sdiction.  When an objec-
tor™s local is informed of his objection, the local sends 
the objector an acknowledgmen
t and a copy of the objec-
tion procedure, referencing the November renewal re-
quirement and enclosing a copy of the previous October 
notice from the International™s newspaper. 
In one respect emphasized by the Unions, their objec-
tion procedure differs from the one found unlawful in 
L-3.  When an objector files a timely objection or renewal, 
the International sends him an advance refund equal to 
the total reduction in dues paid to the International the 
objector would receive if he remained employed and paid 
reduced 
Beck fees for the duration of the forthcoming 
calendar year.  This advance 
refund permits the local to 
lawfully collect the same amount of monthly per capita 
dues to the International during that year from objectors 
as from nonobjectors.  However, by opting for this ap-

proach the Unions run the risk of refunding too much 
money to objectors who leave represented employment 
during the year and thereby cease to be covered by an 

IBEW union-security clause. 
IBEW™s local unions have their own procedures for re-
funding the nonchargeable portion of their share of in-

coming dues.  Some, includin
g Local 34, follow the In-
ternational™s procedure and provide advance refunds for 
the year, while others ask the objectors™ employers to 
                                                 3 The procedure also permits an employee to file a 
Beck 
objection up 
to 30 days after first being hired or
 after resigning membership and to 
receive a proportional dues reduction fo
r the rest of the calendar year 
before becoming subject to the November renewal requirement. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  402 
reduce objectors™ monthly deductions from the objectors™ 
pay. 
After working as an IBEW member for 14 years, Lugo 
resigned his membership and filed a 
Beck objection with 
the International on June 8, 2007, requesting that his ob-
jection be treated as ﬁpermanent and continuing [in] na-
ture.ﬂ His objection was recognized and processed and, 

after communication with the International that included 
notice of the annual renewal requirement, the Interna-
tional refunded the appropriate amount of his per capita 

dues for the period running back to his resignation date 
and forward to the following November.  Local 34 sent a 
similar refund from its share of his dues for the same 
period.  The International reminded Lugo, however, that 
his objection was subject to 
the annual renewal require-
ment. 
Therafter, Lugo filed charge
s alleging that the Unions™ 
imposition of the annual renewal requirement on him 

violated his Section 7 rights and the Unions™ duty of fair 
representation under Section 8(b(1)(A) of the Act.  The 
General Counsel™s complaint alleged the same. 
With respect to the Unions™ justification for the annual 
renewal requirement, an IBEW
 official who directs the 
Union™s per capita department testified without contra-

diction: 
 We need to know that the individual still wants to re-

ceive the per capita reduction [and] that the individual 
is still employed and paying dues and fees.  And we 
want to verify the individual™s address.  But most im-

portantly, the up front annual reduction is, or should I 
say the renewal requirement is closely tied to the fact 
that we pay them up front.  The two are interrelated and 
they work as one plan. 
 Asked to explain what he meant in referring to whether an 

objector ﬁstill wants to receive the per capita reduction,ﬂ the 
IBEW official elaborated: 
 My experience, and I™ve spoken with a lot of people 

because they call in and ask how to do the process and 

the telephone calls are referred to me, my experience is 
that many of these people change their mind for various 
reasons. Either they want to be a member or they want 

to vote, contract, or they just want to be involved in the 
collective bargaining process with their peers, or they 
don™t care to receive the payment anymore. 
 With respect to confirming an objector™s employment 
status, the IBEW official sa
id that IBEW receives the 
locals™ monthly per capita reports ﬁat least one month 
later . . . [a]nd by the time al
l of the reports are received, 
several months have transpired.  So, an individual could 
have left the unit and we wouldn™t know about it for two 
to three months.ﬂ  He noted that ﬁsome of these people 
have [objected] after they retired.ﬂ  It would not be effi-
cient for IBEW to attempt to obtain confirmation of con-

tinued employment and current address from the locals at 
the end of each year, he continued, because 
 we have so many different locals of so many different 

sizes.  And people change addresses constantly. . . . So, 
the problem would come in with the smallest of the lo-

cal unions, and these are the ones we have to be con-
cerned with not replying to our correspondence in time 
to honor the individual™s request. 
 The Unions also argue that the annual renewal re-
quirement is justified by legal authority prior to 
L-3, 
which
 stated or suggested that the requirement is lawful.
4 The General Counsel™s complaint alleges that the Un-
ions™ annual objection renewal requirement ﬁconstitutes 
an arbitrary restriction on an
 employee™s right to refrain 
from union membership and from supporting nonrepre-

sentational expenditures.ﬂ
5 B. L-3 reaffirmed that the Boar
d applies the duty-of-fair- 
representation standard in 
Beck 
cases.  (355 NLRB 1076, 
1077.)  A union breaches that 
duty if its actions affecting 
employees whom it represents are ﬁarbitrary, discrimina-

tory, or in bad faith.ﬂ  Id. at 1078.  An action is arbitrary, 
in turn, ﬁonly if, in light of the factual and legal land-
scape at the time of the union™s actions, the union™s be-

havior is so far outside a ‚wide range of reasonableness™ 
as to be irrational.ﬂ  Id., quoting 
Airline Pilots Assn. v. 
O™Neill, 499 U.S. 65, 67 (1991).  With respect to annual 
renewal requirements, the 
L-3 Board did not ﬁannounc[e] 
a per se rule,ﬂ but chose instead to ﬁproceed on a case-

by-case basis.ﬂ  Id. at 1076.  As 
L-3
 and our subsequent 
decision in 
Auto Workers Local 376
 (Colt™s Mfg. Co.)
, 356 NLRB 1320, 1322 (2011), illustrate, if the burden 

imposed on employees by an 
annual renewal requirement 
is more than de minimis, the Board evaluates a union™s 
proffered justifications for the requirement, considered in 

the context of the particular 
Beck 
procedures involved. 
1. It is clear that the annu
al renewal requirement at is-
sue here, like that involved in 
L-3, and unlike that in 
Colt™s
, imposes more than a de minimis burden on objec-
tors.  As in 
L-3, an objector must remember to mail a 
statement of renewed objection to the IBEW each year 
                                                 4 E.g., 
Abrams v. Communications Workers
, 59 F.3d 1373, 1381Œ
1382 (D.C. Cir. 1995). 
5 The General Counsel does not contend that the Unions™ annual re-
newal requirement is ﬁdiscriminatoryﬂ 
or in ﬁbad faithﬂ in violation of 
their duty of fair representation. 
 ELECTRICAL WORKERS LOCAL UNION NO
. 34
  403
during a designated 1-month period specified in the Un-
ions™ procedure.  A failure to send a timely renewal re-
sults in the loss of opport
unity to receive a dues reduc-
tion for 11 months, until the renewal period recurs.  Fur-

ther, the 
Beck procedure in the instant case does not fur-
nish objectors with multiple notice and reminders of the 
annual renewal requirement, as was the case with the 

Beck procedure at issue in 
Colt™s Mfg.  
It was those fea-
tures that led the Board in 
Colt™s Mfg.
 to find that the 
burden imposed by the requ
irement there was de mini-
mis, and that it was hence unnecessary to weigh the un-
ion™s proffered justifications for the requirement.  (356 
NLRB 1320, 1322.) 
2.  Accordingly, absent 
procedures to minimize the 
burden imposed on objectors similar to those in 
Colt™s 
Mfg., we turn to the Unions™ proffered justifications for 
requiring annual renewal.  None are sufficient to save the 
requirement. 
The Unions argue that the annual renewal requirement 
is necessary to confirm objectors™ employment status and 
their current addresses, but we rejected a similar argu-

ment in 
L-3.  (See 355 NLRB 1076, 1079Œ1080.)  Here, 
the Unions claim to have a heightened stake in knowing 
that objectors remain employed due to their advance re-

bate system.  But the annual renewal requirement is a 
poor instrument for achieving
 the asserted objective.  
Objectors who quit or otherw
ise leave employment at 
any time after renewing their objection and before the 
next annual renewal date will
 receive an advance rebate 
some part of which they are 
not due even with the annual 
renewal requirement in place.
  Moreover, at any time 
during the year or periodically throughout the year, the 
Unions can request a list of current or, alternatively, sep-
arated employees from employ
ers and the employers will 
have a legal obligation to supply the list in a timely fash-

ion.  In fact, at the end of the year and before paying the 
advance rebates, the Unions could ask the employers to 
confirm that all objectors who previously expressed a 

continuing objection remain employed.  As in 
L-3
, there-
fore, the Unions have provided no evidence to show that 
the annual objection requirement is the most cost-

effective or otherwise effici
ent means of obtaining such 
information.  Id. 
L-3 is also dispositive of the Unions™ contention that 
the annual requirement is justified by preexisting legal 
authority.  We noted there that the General Counsel™s 
choice in California Saw & Knife Works
, 320 NLRB 224 
(1995),
6 not to argue that an an
nual renewal requirement 
was unlawful did not insulate such requirements from 
                                                 6 Enfd. sub nom. 
Machinists v. NLRB
, 133 F.3d 1012 (7th Cir. 
1998), cert. denied sub nom. 
Strang v. NLRB
, 525 U.S. 813 (1998). 
subsequent Board scrutiny.  (355 NLRB at 1080.)  As we 
observed, the Board has the primary responsibility for 
establishing national labor policy, and court casesŠto 
which the Board was not a partyŠdo not preclude our 

independent assessment of the issue presented here.  Id.
 Next, the Unions advance a slight variation of an ar-
gument made in 
L-3.  The Unions™ argue that the annual 
renewal requirement serves the Unions™ interest in ensur-
ing that they do not give the 
Beck reduction to employees 
who no longer want it, and t
hus ensures that they are not 
unnecessarily paying advance rebates.  In essence, this is 
the same argument advanced and rejected in 
L-3, that the 
annual renewal requirement is justified by the fact that 
some objectors change their minds after the passage of 
time.  
L-3, supra at 1080.  Moreover, here, the Unions 
have failed to establish a factual basis for this justifica-
tion.  The IBEW official™s testimony that some objectors 
change their minds over time was based on direct experi-

ence with employees who comm
unicated their change of 
mind to IBEW and asked to be restored to full dues sta-
tus.  Those employees demonstrated by their actions that 

an annual renewal requiremen
t was not necessary to pre-
clude their receiving, and the Unions paying, unwanted 
advance reductions.  Rather, the evidence showed that 

many employees who change their mind directly contact 
the IBEW and affirmatively inform it that they no longer 
wish to receive reduced dues under 
Beck.  The Unions 
did not present evidence that a significant number of 
objectors change their minds but do not choose to com-
municate this to IBEW.  The Unions would benefit from 

the annual requirement only w
ith respect to such individ-
uals.
7  Moreover, the Unions remain free to ask non-
members who have registered a continuing objection 
whether they wish to withdraw the objection after a year 
or, indeed, at any time. 
For these reasons we find that the Unions have failed 
to establish a reasonable basis for the annual 
Beck re-
newal requirement.  Because th
e requirement is arbitrary, 
it violates the Unions™ duty of fair representation and 
Section 8(b)(1)(A) of the Act. 
II.  LIABILITY OF IBEW
 On his own initiative, the judge dismissed the com-
plaint with respect to the IBEW, reasoning that only Lo-
cal 34, as the sole collectiv
e-bargaining representative of 
                                                 7 Nor, contrary to the Unions™ asse
rtion, is the ﬁunwanted reductionﬂ 
justification supported by the fact 
that the Unions provide an advance 
refund of the total amount of the following year™s 
Beck
 reduction to 
objectors. The Unions are under no legal requirement to pay an advance 
refund.  Their choice of this mechanism assumes the risk of giving an 

advance reduction to some employee
s who no longer want it. It cannot 
justify imposing the annual renewa
l requirement on all objectors. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  404 
employees here, had a duty of fair representation.
8  We 
disagree, for the r
easons that follow.
9 It is undisputed that at l
east since 1992, the IBEW has 
been primarily responsible for establishing and imple-

menting the 
Beck
 procedure involved in this case, and 
that IBEW locals, including Local 34, rely on the IBEW 
to satisfy their duties under Beck and, indeed, are re-

quired to conform to the IBEW™s procedures.  
Under settled precedent, this role and relationship suf-
fice to make the IBEW liable here. In 
California Saw & 
Knife Works,
 supra, in which the Board established the 
essential standards for implementing 
Beck™s require-
ments, the Board found that the international union, 
along with several of its local unions, had acted unlaw-
fully with respect to their 
Beck
 procedure, even though 
ﬁ[i]n most cases, the [local unions] are the entities that 
are certified as the exclusive 
representatives of the mem-
bers.ﬂ  320 NLRB at 230.  Cf. 
Allen v. Allied Plant 
Maintenance Co. of Tennessee, Inc.
, 881 F.2d 291, 297 
(6th Cir. 1989) (International assumed duty of fair repre-
sentation by fulfilling local™s functions in contractual 

grievance-arbitration process).
10  We therefore find that th
e judge erred in dismissing 
the complaint with respect to IBEW, and that IBEW is 

jointly liable for the violation we have found with respect 
to the Unions™ annual renewal requirement.
11 ORDER 
The Respondents, International Brotherhood of Elec-
trical Workers, Local Uni
on No. 34, AFLŒCIO, and the 
International Brotherhood of
 Electrical Workers, AFLŒ
CIO, their officers, agents
, and representatives, shall 
1.  Cease and desist from 
(a) Requiring nonmember employees, who are covered 
by a collective-bargaining ag
reement containing a union-
                                                 8 As the judge observed, the comp
laint alleged that Local 34 was 
ﬁthe exclusive collective-bargaini
ng representative [which] has main-
tained and enforced collective-ba
rgaining agreements with various 
electrical contractors.ﬂ  Local 34 was the only union signatory to the 

agreement that app
ears in the record. 
9 The Unions did not contend before the judge that the International 
bore no responsibility for the 
Beck administrative procedure at issue.  
Moreover, the Unions did not move or
 argue for dismissal of the Inter-
national at any time before the judge 
issued his decision.  And while the 
International argues before the Board in support of the judge™s ruling, it 

also concedes that it assumed the duty 
of treating objectors fairly:  ﬁthe 
International made a considered deci
sion to assume the responsibility to 
ensure that, regardless of the admini
strative capacity of their respective 
local unions, all objectors were treated fairly.ﬂ 
10 The cases relied upon by IBEW do not involve the lawfulness of 
Beck procedures established and implem
ented by an International union 
and conformed to by a local union. 
11 We will substitute an order requiring the remedial notice to be 
posted at Local 34™s office and hiring hall, in the absence of record 

evidence identifying relevant employ
ers at whose facilities the notice 
could be posted. 
security clause and who obje
ct to the payment of dues 
and fees for nonrepresentational activities, to renew their 
objections on an annual basis under the Unions™ existing 
annual renewal procedure. 
(b) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the existing requirement that objecting 
nonmember employees renew their objection on an an-
nual basis. 
(b) Notify nonmember employees who are subject to a 
union-security clause, by publication in the Internation-
al™s newspaper, that the existing annual renewal require-

ment for objections to payment of dues and fees for non-
representational activities has been rescinded. 
(c) Recognize John Lugo as 
a continuing objector and 
continue to recognize his objector status until he revokes 
his objection or the Respondents implement a lawful 
annual renewal requirement, whichever occurs earlier. 
(d) Within 14 days after service by the Region, post at 
its union office in Milton, Florida, copies of the attached 
notice marked ﬁAppendix.ﬂ
12  Copies of the notice, on 
forms provided by the Regional Director for Region 13, 
after being signed by the Respondents™ authorized repre-
sentatives, shall be posted 
by the Respondents and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where 
notices to employees and 
members are customarily posted.  In addition to physical 

posting of paper notices, notices shall be distributed elec-
tronically, such as by email, posting on an intranet or an 
internet site, and/or other electronic means, if the Re-
spondent customarily communi
cates with its members by 
such means.
13  Reasonable steps shall be taken by the 
Respondents to ensure that 
the notices are not altered, 
defaced, or covered by any other material. 
(e) Within 21 days after service by the Region, file 
with the Regional Director sw
orn certifications of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondents have taken to 

comply. 
                                                  12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
13 For the reasons stated in his dissenting opinion in 
J. Picini Floor-
ing, 356 NLRB 11 (2010), Member Hayes would not require electronic 
distribution of the notice. 
 ELECTRICAL WORKERS LOCAL UNION NO
. 34
  405
MEMBER HAYES, concurring. 
I agree with my colleagues that the Respondents™ rule 
requiring 
Beck1 objectors to renew their objections annu-
ally was arbitrary and thus 
breached their duty of fair 
representation in violation of
 Section 8(b)(1)(A) of the 
Act.  I would also find, for the reasons fully set out in the 
dissenting opinions in
 Machinists Local Lodge 2777 (L-3 
Communications)
, 355 NLRB 1076, 1087Œ1089 (2010), 
and in my dissent in 
Auto Workers Local 376
 (Colt™s 
Mfg. Co.)
, 356 NLRB 1320, 1323Œ1325 (2011), that the 
Respondent™s rule was discrimina
tory.  As also stated in 
my dissent in 
Colt™s Mfg.
, I would further find that the 
annual renewal requirement infringes on employees™ 
fundamental Section 7 right to refrain from assisting a 
union and must therefore be analyzed under Section 

8(a)(3) and (b)(1)(A) rather than under the more deferen-
tial duty of fair representation standard applied here by 
the majority.  Id. at 1081. 
 MEMBER PEARCE
, dissenting. 
Although I agree with the majority that the appropriate 
legal framework for analyzing this case is the duty of fair 
representation under Section 8(b)(1)(A), for the reasons 
set forth in my dissenting opinion in 
Machinists Local 
Lodge 2777 (L-3 Communications)
, 355 NLRB 1076, 
1089Œ1091 (2010), I would dismiss the 8(b)(1)(A) alle-
gation that the Union breached its duty of fair representa-

tion by requiring the Charging Parties to renew their 
Beck objections annually. 
Because the General Counsel bears the burden of prov-
ing that the Union™s action was arbitrary, discriminatory, 
or in bad faith, and as the Union™s annual-renewal re-
quirement rationally serves its legitimate interests and 
was well supported by legal precedent at the time of its 
actions, I find that this burden has not been met.  Indeed, 

as in 
L-3 Communications
, I find that it is manifestly 
unjust to find a violation here. 
Accordingly, I respectfully dissent. 
APPENDIX
 NOTICE TO MEMBERS AND EMPLOYEES
 POSTED BY 
ORDER OF THE 
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union. 
                                                 1 Communications Workers v. Beck
, 487 U.S. 735 (1988). 
Choose representatives to bargain on your behalf 
with your employer. 
Act together with other employees for your bene-
fit and protection. 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 require nonmember employees, who are 
covered by a collective-bargaining agreement containing 
a union-security clause and 
who object to the payment of 
dues and fees for nonrepresentational activities, to renew 
their objections on an annual basis under our existing 
annual renewal procedure. 
WE WILL NOT
 in any like or related manner restrain or 
coerce you in the ex
ercise of the rights guaranteed you 
by Section 7 of the Act. 
WE WILL 
rescind the existing requirement that object-
ing nonmember employees renew their objection on an 

annual basis. WE WILL notify nonmember employees who are sub-
ject to a union-security clause
, by publication in the In-
ternational™s newspaper, that the existing annual renewal 
requirement for objections to
 payment of dues and fees 
for nonrepresentational activities has been rescinded. 
WE WILL recognize John Lugo as
 a continuing objector 
and continue to recognize his objector status until he 
revokes his objection or we implement a lawful annual 

renewal requirement, whichever occurs earlier. 
INTERNATIONAL 
BROTHERHOOD OF 
ELECTRICAL 
WORKERS, AFLŒCIO
 AND ITS 
LOCAL UNION NO. 34,
 AFLŒCIO 
 Kevin McCormick, Esq.,
 for the General Counsel. 
Victoria L. Bor, Esq. (Sherman,
 Dunn, Cohen, Leifer & Yellig, 
P.C.), 
of Washington, D.C., for the Respondents. 
Matthew C. Muggeridge, Esq.
 (National Right to Work Legal 
Defense Foundation), of Springfield, Virginia, for the 
Charging Party. 
DECISION 
STATEMENT OF THE 
CASE WILLIAM G. KOCOL
, Administrative Law Judge. This case 
was tried in Chicago, Illinois, 
on October 27, 2008. The charg-
es were filed by John Lugo, an 
individual (the Charging Party), 
on June 10, 2008,
1 and the order conso
lidating cases, consoli-
dated complaint, and notice of 
hearing (the complaint) was 
issued August 28.  The complain
t as amended at the hearing 
alleges that the International Brotherhood of Electrical Work-
ers, Local Union No. 34, AFLŒCIO (Respondent Local) and the 
International Brotherhood of El
ectrical Workers, AFLŒCIO 
(Respondent International) (and 
jointly Respondents) violated 
Section 8(b)(1)(A) of the Act 
by informing employees subject 
                                                 1 All dates are in 2008, unless otherwise indicated.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  406 
to a union-security provision that in order to become and re-
main a 
Beck 
objector nonmember employ
ees must renew their 
objections annually during November
 of the preceding calendar 
year, thereby breaching the fiduciary duty they owe to repre-
sented employees.  Respondents™ 
answer admits the allegations 
in the complaint concerning the filing and service of the charg-
es, interstate commerce and jurisdiction, labor organization and 
agency status, and the maintenance of collective-bargaining 
agreements by Respondent Local with union-security provi-
sions.  Respondents also adm
it that each advised nonmember 
employees of their obligation to renew their 
Beck 
objections 
annually in November but denied 
that this violated the Act. 
I note that there is no allegation in the complaint that Re-
spondent International represents any employees or has any 
collective-bargaining agreements with employers that include 
union-security provisions.  This 
fact becomes important in as-
sessing whether Respondent Intern
ational owes a duty of fair 
representation to any employees. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Respondents, and the Charging Party, I 
make the following FINDINGS OF FACT
 I.  JURISDICTION
 The Oberlander Electric Company, Inc., a corporation, per-
forms electrical work out of its facility in East Peoria, Illinois, 
where it annually purchases and 
receives goods and materials 
valued in excess of $50,000 from other enterprises located 
within the State of Illinois, each of which enterprises receives 
those goods and material
s directly from point
s outside Illinois. 
The Respondents admits and I find 
that Oberlander is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that Respondent Local and 
Respondent International each is 
a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A.  Facts 
There are about 906 local unions 
affiliated with Respondent 
International; the local unions vary in size from 7 to 30,000 
members.  Some local unions have full-time paid officers and 
staff while others have part-tim
e officers who are paid very 
little.  The local unions are char
ged with the responsibility of 
collecting all dues and enforcin
g the union-security provisions 
in collective-bargaining agr
eements.  Members pay $11 per 
month to Respondent Internatio
nal and the local unions deter-
mine what additional amounts s
hould be added as local dues. 
Respondents spend money coll
ected under union-security 
provisions contained in collectiv
e-bargaining agreements on 
matters not germane to their re
presentational duties.  Respond-
ents have procedures for nonm
ember employees who exercise 
their rights under 
Communications Workers v. Beck, 
487 U.S. 
735 (1988), to pay only that portion of dues Respondents spend 
on representational duties.  Thes
e procedures require objecting 
nonmember employees to annually
 renew their objections dur-
ing November to be effective for the following year.  The an-
nual renewal procedures apply 
to all of Respondent Interna-
tional™s affiliated local unions in
 the United States.  Respondent 
International publishes an annual 
notice in its newspaper that it 
mails to all members and nonmembe
rs who pay dues or fees to 
any local union.  This annual 
notice advises the employees 
among other things, of their 
Beck 
rights, including the obliga-
tion to annually renew their objection during November.  Local 
unions provide the same information to every new employee 
who becomes part of a bargaining unit. 
Dmytro Halkyn is director of per capita department for Re-
spondent International.  Halk
yn explained that before 1992 
Respondents™ procedures required 
Beck 
objectors to file their 
objections with the local unions 
as well as Respondent Interna-
tional in order to get a reduction in the dues of the local union 
and International, respectively.  But after a series of complaints 
issued by the General Counsel 
against local unions the proce-
dures were revised pursuant to a settlement agreement to pro-
vide for only a single notice in or
der to get reductions for both 
the International and local portions of the dues.  The revised 
procedures provided for objections
 to be filed with Respondent 
International to assure a measure of uniformity in the manner in 
which the objections were proce
ssed.  But the annual renewal 
part of the objector procedures
 existed before the settlement 
and continued to remain in effect
 afterwards; they were not part 
of the litigation.  Under Res
pondent International™s dues reduc-
tion procedures each January objectors are sent checks for the 
amount of reduction for an entire year.  This allows Respondent 
International to collect the sa
me amount of dues during that 
year from objectors and nonobjectors alike.  The downside, 
however, to this procedure is that employees may not remain 
covered by the union-security provision for the entire year and 
may therefore receive the partial dues remission when the em-
ployees did not pay dues.  The local unions are allowed to cre-
ate their own procedures concerning how they return non-
chargeable portions of dues to 
Beck 
objectors.  Some local un-
ions provide upfront reductions while others reduce the pay-

ments made by objectors. 
Lugo works as a journeyman electrician and has used the 
Respondent Local™s hiring hall 
to obtain employment with 
various employers who are signato
ries to collective-bargaining 
agreements with it.  On about June 8, 2007, Lugo exercised his 
Beck 
rights. The Respondents eventually recognized Lugo™s 
Beck 
objections and refunded to him a portion of the dues he 
had paid.2 B.  Arguments and Analysis 
In his brief, the General Couns
el states that the complaint 
does not challenge Respondents use of the November window 
period but argues that: 
 The Respondents™ requirement that nonmember 
Beck 
objec-
tors renew their objections every year constitutes an arbitrary 
restriction on an employee™s right to refrain from union mem-
bership and from supporting n
onrepresentational expendi-
tures. 
                                                  2 There is no allegation that manne
r in which Respondents processed 
Lugo™s 
Beck objections was unlawful. 
 ELECTRICAL WORKERS LOCAL UNION NO
. 34
  407
The Board has yet to address this specific issue but there have 
been a number of court cases that
 have addressed this matter; 
they have come down on both sides of this issue.  Those cases 
are described by Judge Biblowitz in his decision in 
Auto Work-
ers (Colt™s Mfg. Co.)
, JD (NY)Œ06Œ08 (March 3, 2008), and 
need not be repeated here.  In
 that case Judge Biblowitz con-
cluded that the annual renewal 
obligation violated Section 
8(b)(1)(A).  In 
Auto Workers, Local Lodge 2777 (L-3 Commu-
nications Vertex Aerospace)
, JD (ATL)Œ02Œ08, Judge Marcio-
nese also concluded the union th
ere violated Section 8(b)(1)(A) 
by requiring annual 
Beck 
objections.  Finally, in 
General Truck Drivers, Local No. 952 (Albertson™s), 
JD(SF)30Œ06 (May 30, 
2006), I concluded in a different factual setting that the annual 
renewal obligation violat
ed Section 8(b)(1)(A). 
The General Counsel points by analogy to restrictions found 
unlawful by the Board in 
California Saw & Knife Works, 
320 NLRB 224 (1995),
3 such as requirements that 
Beck 
objectors file their objections individually
 and by certified mail.  In 
Polymark Corp., 
329 NLRB 9 (1999), revd. in part on other 
grounds sub nom
. Mahat v. NLRB, 
248 F.3d 1150 (6th Cir. 
2000), the Board specifically af
firmed its conclusion in 
Cali-
fornia Saw 
that a union violates its duty of fair representation 
when it imposes a window peri
od limitation on an employee 
who recently resigned his membership in a union and who had 
also filed 
Beck 
objections. 
I next emphasize the narrowness of the complaint allega-
tions.  The complaint does not alle
ge that Respondents directly 
restrained or coerced employees in the exercise of their Section 
7 right to become and remain 
Beck 
objectors.  Rather, the com-
plaint alleges only that Responden
ts breached their duty of fair 
representation by requiring annual renewal of 
Beck 
objections.  
As Respondents point out in their 
brief, the legal analysis in 
ascertaining a breach of a duty of fair representation is different 
from the analysis of a violation 
of a Section 7 right.  The test 
for the former affords a union a wide range of reasonableness.  
Marquez v. Screen Actors Guild, 
525 U.S. 33, 45 (1998); 
Vaca v. Sipes, 
386 U.S. 171, 177 (1967).  By framing the complaint 
as he does the General Counsel
 is implicitly conceding the 
Section 7 right to become and remain a 
Beck 
objector is qualita-
tively different from the Section 7 right to resign from member-
ship in a union.  The latter is an unfettered right, 
Pattern Mak-
ers v. NLRB, 
473 U.S. 95 (1985), 
Machinist Local 1414 
(Neufeld Porsche-Audi), 
270 NLRB 1330 (1984); the former 
may be encumbered so long as the encumbrances are not arbi-
trary or invidious.  The Board has not yet differentiated be-
tween in this area between the Section 7 right to become and 
remain a 
Beck 
objector and notice requirements concerning this 
right that emanate from the duty of fair representation.  So I test 
the annual renewal requirement unde
r the duty of fair represen-
tation.  I therefore do not apply what might otherwise have 
been persuasive arguments made 
in the Charging Party™s brief 
concerning why the right to become and remain a 
Beck 
objector 
should be treated the same as the right to resign from union 
membership. 
                                                 3 Enfd. sub nom. 
Machinists v. NLRB, 
133 F.3d 1012 (7th Cir. 1998), 
cert. denied sub nom. 
Strang v. NLRB, 
525 U.S. 813 (1998).
 Having identified the legal analys
is I will apply in this case, I 
note that the Respondents argue th
at it is the local unions, and 
not Respondent International, that
 has the duty of fair represen-
tation.  In this regard the complaint supports this contention as 
it only alleges that Respondent Loca
l represents employees.  It 
does not allege, nor is there evidence, that Respondent Interna-
tional represents any employees, jo
intly with the local unions or 
otherwise.  Neither the Genera
l Counsel nor the Charging Party 
explains in this case how a duty 
of fair representation applies to 
Respondent International.  It follows that the complaint must be 
dismissed as it pertains to
 Respondent International. 
I now turn to address whether the yearly renewal require-
ment breaches Respondent Local™s 
duty of fair representation.  
Respondents argue that the annu
al renewal requirement should 
be viewed in context of their overall framework for handling 
Beck 
objections and that those ove
rall procedures easily fall 
within a careful exercise of their duty of fair representation.  
One may concede that Respondents™ 
Beck 
procedures are gen-
erally an acceptable exercise of a duty of fair representation.  
But this does not shield component parts of those procedures 
from examination.  Stated di
fferently, Respondents may not 
imbed an arbitrary procedure in
 an otherwise reasonable pro-
gram and expect the arbitrary 
procedure to escape scrutiny. 
 Next, Respondents argue: 
 [T]he procedures that the IBEW and its local unions have put 
in place to administer fee objections including the annual re-
newal requirement are neither unfair, arbitrary nor invidious.  
Instead, the procedures were adopted by the International and 
made applicable to all of its lo
cal unions as a way of best as-
suring that in this large uni
on with autonomous local unions 
of every size and level of staff, the rights of objecting non-
members are honored.  Thus, the International developed a 
plan which was designed to assist local unions in fulfilling 
their obligations to represent non-members that it believed 
would best assure that objectors receive the information and 
the reductions to which they are entitled in a systematic and 
dependable way. 
 To support this argument Halkyn
 testified that Respondents 
maintain the annual requirement because: 
 We need to know that the individual still wants to receive the 

per capita reduction.  We need to know that the individual is 
still employed and paying dues and fees.  And we want to ver-
ify the individual™s address.  But most importantly, the up 
front annual reduction is, or should I say the renewal require-
ment is closely tied to the fact that we pay them up front.  The 

two are interrelated and they work as one plan. 
 But it is Respondent Local that ow
es the duty of fair representa-
tion in this case; it can not pass off that duty to Respondent 
International.  As the Charging Pa
rty points out in 
his brief, the: 
 [A]dministrative rationales offered by Respondent dealt with 
the Union™s need to verify the 
objector™s job and contact in-
formation.  It can be conceded that some administrative pur-
pose may exist for requesting and 
obtaining such information.  
What cannot be explained, however, is how the mandatory 
annual renewal of objection policy 
furthers or is related to the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  408 
administrative need to maintain accurate employment and 
contact information for the represented employees. 
 Certainly Respondent Local is in a position to easily ascertain 

whether a unit employee conti
nues to be employed and to 
maintain, so far as possible, current address information with-
out maintaining the annual rene
wal requirement.  Indeed, Re-
spondent International has addre
ss and employment status in-
formation that it uses to satisfy its 
Beck and General Motors 
notice requirements yet it does not
 explain why this same in-
formation is not adequate co
ncerning its dues remissions.  
Halkyn™s testimony says lit
tle concerning why Respondent 
Local, who after all collects both the local and international 

portion of the dues, needs the annual renewal provision for any 
purpose other than challenging the continuing nature of the 
Beck 
objection.  By this require
ment Respondent Local limits 
Beck 
objector status to a period of one year per objection even 
absent any indication that the obj
ector desired to place any time 
limitation on the objection.  A 
Beck
 objector is not a member of 
a union, and as such the Supreme Court has stated ﬁ[T]he union 
has no more control over the former member than it has over 
the man in the street.ﬂ  
NLRB v. Granite State Joint Board Lo-
cal 1029, 409 U.S. 213, 217 (1972).  Because the annual re-
newal procedure serves no legitimate purpose it is arbitrary and 
breaches Respondent Local™s duty of fair representation. 
CONCLUSION OF LAW By informing 
Beck 
objectors that they must annually renew 
their objections, Respondent Local 
violated Section 8(b)(1)(A). 
REMEDY Having found that the Respondent
 Local union has engaged 
in certain unfair labor practices, I 
find that it must be ordered to 
cease and desist and to take certain affirmative action designed 
to effectuate the policies of the Act.  The Charging Party argues 
that to remedy the violation 
Respondents should be required to 
reimburse all dues collected from 
Beck objectors who did not
 annually renew their objections. 
 However there is no evidence 
that Respondent Local has actually collected full dues from 
Beck
 objectors who failed
 to annually renew their objections.  
 Moreover, in his brief the General Counsel does not request any 
make whole remedy; instead he 
requests only a cease and desist 
order and notice posting.  Certainly if there was evidence that 
Respondent Local actually co
llected full dues from the non-
members who did not annually re
new their objections the Gen-
eral Counsel would have sought 
a make whole remedy.  Under 
these circumstances I conclude there is no factual basis in this 
case to support a make-whole remedy. 
[Recommended Order omitted from publication.] 
 